Citation Nr: 1209418	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  05-09 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to July 1995.  The Veteran also subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which determined that new and material evidence had not been submitted to reopen the claim for a left knee disability.  The matter was previously before the Board in November 2006.  The Board determined that new and material evidence had been submitted to reopen the claim.  The claim under a merits analysis was remanded to the RO for further development and adjudication.  The claim was again remanded by the Board in June 2009.  The matter has been returned to the Board and is now ready for appellate disposition.  The Board finds that there has been substantial compliance with the prior remand directives. 

The Veteran presented testimony before the Board in May 2006 before a Veterans Law Judge who is no longer employed by the Board.  In October 2011, the Veteran was afforded the opportunity for a new hearing.  He was notified that if he did not respond within 30 days it would be assumed he did not want a new hearing.  The Veteran did not respond.  As such, there are no outstanding hearing requests of record. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  At the time of entry into active duty service, it was noted that the Veteran underwent left knee surgery prior to service; there was no increase in severity of any left knee disability during active duty service, nor was there a separate injury to the left knee during active duty service resulting in current disability. 

3.  The Veteran's current left knee disability is not causally related to any injury suffered during any period of active duty for training or inactive duty training. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left knee disability are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

As  noted in the Introduction, the original posture of the appeal was whether new and material evidence had been submitted to reopen the previously denied claim for a left knee disability.  The record shows that in a July 2004 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  He was further notified that his claim had been previously denied and the reasons for the prior denial.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board reopened the claim for benefits in November 2006.   An additional VCAA letter was sent in connection with the de novo claim in January 2007.  Thereafter, the matter was readjudicated.

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in July 2004, which was prior to the October 2004 rating decision.  As noted above, after the claim was reopened by the Board, an additional VCAA letter was issued in January 2007.  The claim was readjudicated in May 2009 and August 2011 supplemental statements of the case (SSOC).  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection for a left knee disability.  The January 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records and post-service VA and private medical records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Veteran failed to appear for scheduled VA examinations in 2009 and 2010.  It appears that numerous attempts were made to contact the Veteran in 2009 regarding his missed examination, to no avail.  An August 2010 report of contact shows that notice of the 2010 VA examination was sent to both the Veteran's old and new addresses of record.  It further reveals the Veteran received the letter at his new address on July 14, 2010, but then failed to show for his examination scheduled for July 23, 2010.  

Even though a copy of the VA examination notice is not contained within the claims file, in light of the fact that the August 2010 report of contact shows the Veteran received notice of the examination appointment, the Board will presume that the VA Medical Center (VAMC) electronically generated and mailed the Veteran notice of the scheduled examination at his address of record.  Thus, the presumption of regularity of the mail applies because VA's general practice does not include maintaining a hard copy of the notice letter and its absence from the claims file "cannot be used as evidence to demonstrate that notice was not mailed."  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  The Veteran failed to report for the July 2010 VA examination.  He also did not request that examination be rescheduled. 

The Court has held that the duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by attending the scheduled VA examination, is not an impossible or onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additional records from the Army Reserve Personnel Records were submitted in January 2012 after the August 2011 SSOC was issued.  They are duplicative of evidence already associated with the claims folder and thus, Remand for preparation of an SSOC is not necessary.  38 C.F.R. § 19.31.  The RO has made repeated attempts to locate any additional VA medical records and any additional Reserve medical records, but such attempts have been unsuccessful.  The Veteran was advised of this and afforded the opportunity to submit any additional records in his possession.  Under the circumstances, the Board finds that no useful purpose would be served by further delaying appellate review by again remanding the case for further records searches. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Criteria

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for a left knee disability.  Specifically, he asserts that in 1984, prior to his period of active duty service, he underwent a left knee arthroscopy and partial medial meniscectomy.   He claims that he was evaluated and cleared for active duty service.  He currently maintains that he had no problems with the left knee during active duty, but in 1998 while on a Reserve weekend drill, he slipped on water in the dining hall and injured the knee.  He claims that he saw a VA medical care provider the next day and was placed on profile.  He argues that his current problems, to include degenerative arthritis and meniscal tear, are the result of that fall.   

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this matter, the Veteran's service treatment records contain preservice records from Memorial Medical Center in Savannah, Georgia, which showed the Veteran underwent an arthroscopic partial medical meniscectomy of the left knee in August 1984 for internal derangement.  The surgery was noted on the October 1988 enlistment examination; however, the Veteran was found physically qualified for service.  X-rays of the left knee were negative.  The Veteran's knee was considered well-healed.  Upon his December 1994 Report of Medical History, taken in conjunction with his separation from service, the Veteran indicated that he had a trick or locked knee.  The examiner noted the prior arthroscopic surgery and the Veteran's complaints of occasional popping and painful episodes.  The examiner indicated the Veteran's knee was usually asymptomatic.  No current left knee disorders were diagnosed. 

Thus, as a left knee disability was noted on the Veteran's October 1988 enlistment examination and an August 1984 operative report showed the Veteran underwent an arthroscopic partial medical meniscectomy of the left knee, as well as statements from the Veteran himself, confirm that the Veteran had a left knee disability, prior to service, it is clear that the a left knee disability pre-existed the Veteran's period of active duty service.  38 C.F.R. § 3.304(b).  In the case of aggravation, the pre-existing disease or injury will be considered to have been aggravated during service where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(a).  

Here, there has been no showing that the left knee disability underwent an increase in disability during service.  Significantly, active duty service treatment records were wholly devoid of treatment of the left knee.  The October 1994 Report of Medical History noted reports of occasional popping and pain, but no accompanying diagnosis was rendered.  

Based on the above, the Board finds no basis for service connection based on the Veteran's period of active duty service.  A preexisting left knee disorder was noted at entry into service and was not aggravated.  In fact, the Board notes that the Veteran's current contentions (as opposed to his initial 2000 claim) concede that he had no problem with the left knee during his period of active duty service.  Moreover, a July 1997 orthopedic history noted the August 1984 surgery.  The Veteran denied any current problems with his left knee.  The examiner found no residuals of the left knee medial meniscectomy.  Further, a statement from the Veteran dated in July 1997 indicated he had no problems with either knee since his surgery.  He further stated that his left knee did not affect his first enlistment and should not in the future.  The Board also notes that there is no evidence of any separate injury to the left knee during service. 

The Veteran's main contention is that he injured his left knee as a result of a fall in 1998 while on a weekend Reserve drill.  However, available service treatment records from the Veteran's period of Reserve service are negative for an injury to the left knee.  There are no Reserve medical records dated in 1998 or 1999 documenting any left knee injury or complaints.  

Service personnel records confirm the Veteran was on active duty for training from August 10, 1998, to August 21, 1998; however, there was no line of duty determination for a fall in the dining hall.  The Veteran claims he sought treatment with the Anchorage VA Medical Center in 1998, but after several searches, no records prior to June 1999 have been found.  These 1999 records initially simply show the Veteran reported knee pain.  Subsequent VA outpatient treatment records dated in 2000 contain complaints of chronic left knee pain.  An entry dated in July 2000 noted the Veteran complained of an injury in service, but denied any recent trauma.  The examiner noted to rule out degenerative joint disease (DJD). 

VA outpatient treatment records dated in March 2001 show the Veteran complained of chronic left knee pain for a period of four to five years.  He reported an injury in service.  The diagnosis was again rule out DJD of the left knee. 

An October 2002 entry from Dr. J.S.M. shows the Veteran had degenerative changes in the medial compartment of the left knee.  An x-ray taken in October 2002 confirmed degenerative changes in the medial joint space of the left knee.  

VA outpatient treatment records dated between 2005 and 2006 contain complaints of left knee pain.  A May 2005 entry noted the Veteran was treated at VA in 1999. In November 2005, the Veteran reported falling during his Reserve service.  The treatment provider noted that a magnetic resonance imaging (MRI) report was positive for a left meniscal tear.  X-ray reports showed a narrowed medial condyle. 

In a May 2006 statement submitted at his Travel Board hearing, the Veteran noted that he underwent surgery on his left knee prior to his period of active duty service. He indicated that he had no evidence of knee problems while on active duty.  He stated that he fell during a weekend drill in the dining facility and was placed on a profile.  He further stated that he sought treatment at VA for this injury. 

The Veteran testified before the Board in May 2006.  He explained that he slipped on water while preparing for a picnic and landed on his left knee.  He clarified that he was on inactive duty training.  He indicated that he did not go on sick call, but on the Monday following the incident, he sought treatment at VA.

VA outpatient treatment records dated in June 2006 show the Veteran had internal derangement of the left knee, a torn medial meniscus, and early osteoarthritis.  There was no indication it was related to service.

The Board has carefully considered the Veteran's statements and testimony regarding a left knee injury during a weekend Reserve drill in 1998.  However, Board finds the Veteran's assertions in this regard not credible.  There are inconsistencies in this regard.  For example, in his initial claim based on the left knee received in March 2000, the Veteran reported that the knee problems began in "1995."  He attributed the problems to knee surgery in "1994" and prolonged standing as a cook.  He did not mention any fall injury to the left knee in 1998.  The Board finds it curious that no reference was made to any fall injury in this initial claim for left knee benefits.  The Veteran's failure to report the claimed Reserve injury at that time is inconsistent with his current assertions.  

Further, although the Veteran is competent to report events he experienced, the Board is left with the impression that the Veteran is not a fully reliable historian.  As noted above, he has reported different dates for various events.  In fact, review of service treatment records also suggest that at some point he incorrectly reported preservice right knee surgery.  The Board acknowledges that a number of years have passed since certain events and the passage of time may diminish one's memory for certain details.  However, the fact that the Veteran's recollection of events and details thereof has varied somewhat at times nevertheless diminishes his credibility to at least some degree.  When this diminished credibility is considered in light of the lack of any supporting evidence of the claimed left knee injury while on Reserve duty, of the claimed VA treatment, and of the claimed profile, the Board finds that the preponderance of the available evidence is against the Veteran's claim.  


ORDER

Entitlement to service connection for a left knee disability is not warranted.   The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


